Citation Nr: 1714669	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected Crohn's disease.

2.  Entitlement to a total rating based on individual unemployability (TDIU) for the time period prior to September 6, 2016.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1981 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In January 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims folder.

During the January 2017 hearing, the Veteran waived initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In this case, the Veteran submitted a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) on September 6, 2016 alleging unemployability due to Crohn's disease since August 31, 2012.  He filed his increased rating claim for Crohn's disease on appeal in October 2008.  In a February 2017 rating decision, the AOJ granted entitlement to TDIU effective September 6, 2016.  Thus, the AOJ did not award the full TDIU benefit being sought by the Veteran during the appeal period.  As such, the issue of entitlement to TDIU for the time period prior to September 6, 2016 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise); M21-1, IV.ii.2.F.4.m.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

During his January 2017 hearing testimony, the Veteran indicated that he had an upcoming January appointment with a specialist at VA in Mather, California, regarding his Crohn's disease.  As these records are relevant to determining the current severity of the Veteran's Crohn's disease, a remand is needed to associate these records with the claims file.

Also, the Veteran raised the issue of entitlement to service-connection for Crohn's disease complications claimed as nephrolithiasis (kidney stones), acid reflux, and arthritis.  While the Board has no jurisdiction over the service connection claims, the issue of whether the Veteran manifests such complications is relevant to determining whether his Crohn's disease affects his health or results in general debility.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.  Thus, a more comprehensive VA examination is necessary, and AOJ adjudication of the issues of nephrolithiasis (kidney stones), acid reflux, and arthritis is necessary as these issues are inextricably intertwined with the increased rating claim for Crohn's disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

As for the issue of entitlement to TDIU for the time period prior to September 6, 2016, the AOJ has not specifically considered this time period and it would be potentially prejudicial for the Board address this matter without AOJ consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since January 2017, to specifically include any treatment records with a specialist at VA in Mather California.

2.  Thereafter, schedule the Veteran for VA examination to evaluate the nature and severity of his Crohn's disease.  The examiner is specifically requested to identify all complications of Crohn's disease manifested by the Veteran, to specifically include consideration of whether it is at least as likely as not that nephrolithiasis, acid reflux and/or arthritis has been caused by service-connected Crohn's disease OR aggravated beyond the normal progress of the disorder by service-connected Crohn's disease.  

3.  Thereafter, adjudicate the issues of entitlement to service connection for nephrolithiasis, acid reflux and arthritis as secondary to service-connected Crohn's disease in a separate rating decision.  The Veteran should be notified of his appellate rights for any determination being made.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative with an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

